Citation Nr: 1536732	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  07-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (not to include a personality disorder and/or dysthymia).



REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The claim was originally before the Board on appeal from a June 2005 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently in the jurisdiction of the Montgomery, Alabama RO.  

In August 2010 and August 2011 the Board remanded the claim for further development.

In a decision issued in August 2012, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In a March 2014 Memorandum Decision, the Court affirmed the Board's decision insofar as it denied service connection for a personality disorder and dysthymia.  The Court vacated and remanded the portion of the Board's decision with regard to other psychiatric disabilities diagnosed during the pendency of the Veteran's claim.  

In August 2014, the Veteran's attorney submitted additional evidence with a waiver of initial AOJ review.

In October 2014, the Board remanded the claim for further development.

In its October 2014 remand, the Board referred the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for dysthymic disorder as it had been raised by the record in an August 2014 private opinion from Dr. R.S.S., but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record does not indicate that the AOJ has adjudicated this issue yet.  Since the Board does not have jurisdiction over the issue, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diagnosed acquired psychiatric disorders (not including a personality disorder or dysthymia) were not incurred in or aggravated during active military service.

2.  The Veteran did not have a psychosis that manifested to a compensable level within a year of his discharge from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability (not including a personality disorder or dysthymia) are not met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304, 3.307, 3.309, 3.384 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in March 2005, which was prior to issuance of the June 2005 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA sent additional notice in January 2007 and September 2011 which also informed the Veteran of how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2012 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including private treatment records, VA treatment records, and Social Security Administration (SSA) records.  

Regarding whether there was substantial compliance with the Board's August 2010, August 2011, and October 2014 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records and records from the SSA.  The AOJ also attempted to obtain additional records from the Tuscaloosa VA Medical Center from May 2007 to June 2010.  The Veteran was initially notified of VA's inability to obtain these records in January 2012.  VA completed a formal finding of unavailability in June 2012, and notified the Veteran of the formal finding in its July 2012 SSOC.  38 C.F.R. § 3.159(e).  The AOJ also scheduled the Veteran for a VA examination in September 2011 and obtained an addendum opinion in October 2014.  The VA examiner completed all necessary testing and examined the Veteran, reviewed his claims file, and provided pertinent information regarding the etiology of the Veteran's psychiatric disorder in both the September 2011 and October 2014 opinions.  Therefore, the VA examination and addendum opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For VA purposes, psychosis is defined as including several disorders, including a psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, and schizophreniform disorder.  38 C.F.R. § 3.384.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

As noted in the Introduction, the Court affirmed the Board's August 2012 decision as it related to the denial of service connection for a personality disorder and dysthymia.  Therefore, the Board will not further address whether service connection is warranted for these conditions as those issues have been finally decided.

There is substantial medical evidence demonstrating that the Veteran has a current psychiatric disability.  VA treatment records reflect diagnoses of depressive disorder, NOS.  See, e.g., November 2006 VA treatment record.  Additionally, an August 2014 opinion from Dr. R.S.S. shows a diagnosis of persistent depressive disorder.  Therefore, the first element of service connection is met.

The record also indicates potential diagnoses of PTSD, alcohol abuse, and schizophrenia; however, the Board concludes that these diagnoses hold little weight of probative value and do not reflect current psychiatric diagnoses.  

Regarding PTSD, August 2006 and June 2008 PTSD screens were positive; however, these screens did not reflect any mention of precipitating stressors or active PTSD symptoms.  Therefore, these positive screens are not the equivalent of a diagnosis of PTSD based on full consideration of whether the Veteran has PTSD pursuant to an evaluation under the DSM criteria, which is required for service connection for PTSD.  38 C.F.R. § 3.304(f).  Although the positive PTSD screens note that the Veteran had been enrolled in mental health treatment for PTSD for the past twelve months, no other VA treatment records indicate that he was being treated for a diagnosis of PTSD.  In fact, other VA treatment records weigh against a finding of a PTSD diagnosis.  On two separate occasions in August 2007, the Veteran reported during VA treatment that he wanted service connection for PTSD, although he did not provide any actual stressors and denied actual combat.  The treatment providers noted he was not in combat and that no actual PTSD stressor was identified.  The Axis I diagnoses given during these separate sessions were depression and dysthymic disorder.  Therefore, the Board finds that the positive PTSD screens hold little weight of probative value and do not support a conclusion that the Veteran has a current diagnosis of PTSD under DSM criteria.

Regarding alcohol abuse, in an October 2014 opinion, the VA clinician noted that this was in remission and no longer an active problem and that the Veteran reportedly stopped drinking in 1985 after his last DUI.  VA treatment records also reflect that alcohol abuse is in remission and that the Veteran has not had alcohol for many years.  For example, an October 2011 VA treatment record notes that the Veteran had not used alcohol for the past twenty-five years.  Therefore, a preponderance of the evidence is against a finding that the Veteran has a current disability due to alcohol abuse.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

Notably, even if there was a current diagnosis of alcohol abuse, an injury or disease incurred or aggravated during active service shall not be deemed to have been incurred or aggravated in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs as such is considered willful misconduct.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301.  Although disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability, such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001).  Here, the Veteran is only service-connected for bilateral hearing loss and there is no allegation or evidence that alcohol abuse is secondary to that disability. 

Regarding schizophrenia, the record reflects the Veteran received psychiatric treatment at the VA in October 1979.  Psychiatric evaluation at that time revealed a florid schizophrenia with thought disorder; however, the Veteran did not appear psychotic from a clinical view.  He was diagnosed with schizophrenia.  

An August 2007 VA mental health evaluation indicated that he was referred for depression and schizoid traits.  

In an August 2014 opinion, private psychiatrist, Dr. R.S.S., noted that a diagnosis of schizophrenia was inconsistent with all other available military and VA records.  He concluded that the Veteran's psychotic presentation on hospitalizations in service in 1970 and post-service in 1979 were most likely a depression with psychosis.  He indicated that since the Veteran had not required treatment for psychosis for many years, schizophrenia was not a correct diagnosis since the disorder does not come and go in that manner.  

In October 2014, a VA clinician indicated that findings of "schizoid traits" were related to personality disorder, which was no longer at issue in the Veteran's case.  

Additionally, VA treatment records throughout the appeal period reflect that the Veteran has presented without symptoms related to thought disturbance or psychosis.  He has also not been provided with any diagnoses of schizophrenia.  See, e.g., August 2007, August 2010, and October 2011 VA treatment records.

The Board concludes from this evidence that the record does not reflect a diagnosis of schizophrenia or any other psychotic disorder during the appeal period.  The Board places substantial weight of probative value on the August 2014 opinion by Dr. R.S.S. and the October 2014 VA opinion on this issue.  Moreover, there is no evidence that a psychosis manifested to a compensable level within one year of the Veteran's discharge from service or that he experienced continuity of symptomatology of a psychosis since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

It is also notable, that the VA psychologist who provided an addendum opinion in October 2014 explained that anxiety/depression, depression, and chronic low grade depression and anxiety are symptoms of mental health conditions and are not diagnoses of specific mental health conditions recognized by the DSM.  The Board places substantial weight of probative value on this opinion as the clinician's rationale for this conclusion is grounded in the DSM, which is published by the American Psychiatric Association and provides standard criteria for the classification of mental disorders.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Thus, the Board will only refer to these noted symptoms as they relate to the history of the Veteran's acquired psychiatric disorder.

Regarding the second element of service connection, whether there was an in-service event, injury, or disease, service treatment records (STRs) reflect that in July 1970 the Veteran was brought to sick bay following an attempt to cut his throat with an injector type razor.  He was described as hyperventilating, disoriented, questionably hallucinating, and not rational.  He was administered Thorazine and placed in sick bay aboard ship, with an impression of situational reaction, acute.  Further records from sick bay in July 1970 show that the history preceding this incident included a history obtained by his Chief Petty Officer (CPO) of at least three incidents of the Veteran having what was described as "rebellious paranoia" in the prior ten to twelve months, usually occurring after he became intoxicated.  The incident resulting in the Veteran being placed in the brig prior to the cutting incident occurred while he was intoxicated.  The Veteran described an apparent feeling of being "picked on" and pressure of being in the brig.  

The resulting evaluation the same month in a Naval hospital in Naples, Italy described his past medical history as unremarkable except for his having a prolonged history of alcohol intake and one or more bouts of gonorrhea.  He related a preservice history of being raised in a rural environment, with poor performance in schools and only menial jobs.  He was described as coming from an emotionally disrupted family where fighting and drinking were commonplace.  He had frequent episodes of drinking and depression before enlistment.  For several weeks prior to admission he had become more and more depressed with insomnia, early morning awakening, paranoid behavior and combativeness with frequent drinking episodes.  Examination revealed evidence of marked psychomotor retardation with flat affect and speaking in a low, monosyllabic manner.  While in the hospital, his depression lifted somewhat in response to Thorazine.  The ward personnel thought at times he was hallucinating.  He was never suicidal during his hospitalization.  He felt indifferent about the future of his career.  The admitting diagnosis was anxiety reaction, did not exist prior to entry (DNEPTE), but the discharge diagnosis was revised to depressive reaction, DNEPTE, in the line of duty and not due to misconduct.   

He was transferred to the United States for further evaluation, with a Medical Board evaluation done in September 1970.  The history of his having been diagnosed with depressive disorder was noted as well as his suicidal gesture, observed symptoms and the instances preceding the episode.  The Veteran described being fed up with the Navy trying to run his life.  He said he had been duped by the recruiter who promised him training in electronics.  For these reasons, he became dissatisfied with the service and could think of no other way to get out.  He was described as a disciplinary problem aboard ship, due to excess alcohol use whenever in port.  

Mental status showed him to be sullen, immature and sad appearing.  He had no evidence of a thought disorder or affective disorder.  He was oriented in all spheres and his intellect seemed normal.  His interpretation of proverbs was concrete, judgment was quite immature and insight was poor.  He was neither psychotic nor neurotic.  He stated that he hated the Navy and would do anything to get out.  His pre-history background was the same as obtained in the earlier records.  He described a lifelong history of difficulty with interpersonal relationships.  He also complained of various neuropathic traits such as cold feet and hands, loneliness and excess drinking.  A history of two arrests for reckless driving and speeding was noted prior to service.  His history of feeling misled by the recruiter and disciplinary issues in service was again reported.  While in the hospital, his mild depressive symptoms and emotional tensions rapidly disappeared; however, he remained completely unmotivated for further service.  He showed a tendency for emotional outbursts and superficiality in relationships with other patients.  His eating and sleeping habits were normal and he required no medication.  He participated in various therapies passively with fair attention.  At no time was there any evidence of psychosis or neurosis.  

The Medical Board provided a diagnosis of emotionally unstable personality, severe, manifested by excitability and poor judgment when confronted with minor stressors.  Other manifestations included fluctuating emotions, attitudes and poorly controlled hostility, guilt, and anxiety.  Precipitating stressors were minimal, such as routine Naval service, his predisposition was severe, with neuropathic traits and antisocial behaviors.  His impairment was severe, and he was deemed unsuitable for further Naval service.  The opinion of the Medical Board was that the Veteran suffered from an inherent preexisting personality disorder which rendered him unsuitable for any further service.  Further treatment was not indicated, and he was considered fully competent to be discharged.  It was further the opinion that the Veteran failed to fulfill the minimum requirements for enlistment or retention.  He was discharged in September 1970 in accordance with the Medical Board findings for reasons of unsuitability.  

This evidence establishes the Veteran experienced relevant in-service events and the second element of service connection is met.

What remains to be established is whether there is an etiological relationship between the Veteran's service and any current psychiatric disorder.  When evaluating the evidence of record on this question, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all evidence, keeping in mind that the benefit of the doubt in resolving such issues shall be given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Subsequent to service, there is no evidence of any psychiatric treatment for nine years, until 1979.  As noted above, the Veteran received VA psychiatric treatment in October 1979.  He was admitted with a diagnosis of severe depression.  He provided a history of his ex-wife, who had still lived with him, recently leaving him.  He had attempted to kill himself by cutting his wrist and turning on the gas in his house a few days before admission.  Mental status examination was essentially unremarkable as he was oriented in all spheres, his memory was intact, there was no evidence of psychotic thoughts and his judgment and insight were fair.  His mood and affect were quite depressed and he was felt to have a high suicide potential.  Psychiatric evaluation revealed what was described as a florid schizophrenia with thought disorder; however, he did not appear psychotic from a clinical view.  After admission, he was started on medications and psychotherapy and made gradual progress.  He was diagnosed with schizophrenia.  In November 1979, he showed some improvement but was still despondent.  Prior to discharge he was deemed to no longer be a threat to himself or others and showed no evidence of depression, but continued to present a passive dependent interpersonal style.  

October 1981 VA treatment records show that he was treated for alcohol detoxification, with diagnoses of mixed substance abuse disorder and alcohol dependency given.  The records indicate that he had shown some suicidal ideations on admission, but appeared to be manipulative in order to avoid possible jail time.  He had a long substance abuse history, and a legal history that included arrests for marijuana possession and warrants for child support and driving while intoxicated.  He also had a past history of three suicidal gestures and recent fights.  Mental status evaluation revealed no significant findings, as he was fully oriented, with memory intact, and had no paranoid delusions.  He appeared mentally competent with normal intellect.  There was no evidence of psychosis, organic brain syndrome or disabling neurosis.  The clinical picture was of a chronic polydrug and alcohol abuse, with dependency and underlying characterological disorder.  He was given an irregular discharge for leaving without permission.  
He was hospitalized again from October 1984 to February 1985 for symptoms including anxiety and dysphoria believed initially to be due to alcohol abuse.  A November 1985 social assessment noted his prior history from October 1981, and indicated that his present admission followed suicide threats, and a veiled threat of murder-suicide.  The Veteran and his mother were interviewed.  His mother confirmed that he had a past history that included a pattern of only working jobs for a few months before quitting them due to what she called "spells."  He also was noted to have a history of issues with DUI's and talking about suicide.  She was not aware of the extent of his alcohol or drug problems.  The Veteran confirmed having a history that included being on probation for marijuana possession and being behind in child support payments, along with a history of DUI's and theft.  He also confirmed multiple suicide attempts in the past, and a history of quitting jobs when he felt like he was not getting anywhere.  He complained of feeling useless and only slept three to four hours a night.  He related a history of childhood traumas including his father's death and several surgeries.  He had a history of recurrent depression and speculated that his heavy drinking may cause this and verbalized that he desired to commit suicide.  The impression was that he was experiencing depression but the cause was not known.  The doctor felt that the mixed substance abuse disorder was a realistic diagnosis and he also experienced alcohol dependence.  Outpatient follow-up notes from February 1985 to April 1985 show the Veteran complained of being depressed, and he cited problems with unemployment along with family issues in February 1985.  

VA records from 2005 to 2012 reflect ongoing treatment and medication prescribed for psychiatric conditions.  In November 2006, the Veteran was seen in mental health for symptoms including depressed mood, feelings of hopelessness, and anhedonia.  He reported these symptoms existed for many years.  Mental status examination revealed his mood was dsyphoric, with appropriate affect and normal thought processes.  The diagnoses included depressive disorder, NOS. 

An August 2007 VA record reflects that the Veteran discussed his history of having been psychiatrically hospitalized in service.  His mental status examination was indicative of significant psychiatric distress, with a dysphoric and flat mood, but otherwise there was no indication of any mental content symptoms or gross cognitive symptoms.  He reported a past history of having auditory hallucinations, but none at present.  He was provided with an Axis I diagnosis of depression. 

Another August 2007 mental health evaluation reflects the Veteran discussed his history of alcohol and chemical dependency, but he reported he was not currently using these drugs.  Mental status revealed essentially unremarkable findings with the Veteran noted to be neatly dressed, with fluent and spontaneous speech, euthymic mood and full range of affect.  His thought content was negative for suicidal or homicidal ideations or hallucinations and his thought processes were organized.  

A December 2008 progress note reflects that he presented with chronic depression and a history of recently being back on medications after running out of them for three weeks.  He made a statement about having figured out that in the Navy, one was not going to get ahead if there was someone against him.  He complained of having a chronic sense of uselessness, apathy, amotivation and anhedonia.  It was noted that a contributing factor to such feelings was his continued unemployment of three years duration, and a very limited income.  He had anxiety and worry related to his financial situation.  He indicated he had no recollection of the event that resulted in his psychiatric hospitalization in the service.  His mental status examination was unremarkable, except that he was noted to have a dysthymic mood and incongruent affect of smiling while at the same time declaring that he felt hopeless.  He was assessed with chronic low grade depression and anxiety that was contributed to by unemployment for three years with limited disability income.  His Axis I diagnosis was depression.  

A May 2009 progress note continued to reflect complaints of lack of enjoyment in doing most things, and he claimed that he lost all ambition after the military.  A cognitive schema of the Veteran having developed such apathy and lack of motivation/ambition as a result of multiple disappointments in service was examined, although no direct link was actually given.  

In February 2010, the Veteran reported to a psychotherapy session, with ongoing complaints of insomnia and dismay about his ongoing claim.  He reported vague recollections of time spent in the brig, and being shouted at by Marines, but could not recall holding a razor to his throat.  He continued with complaints of apathetic mood, low energy, and anxiety related to his financial situation.  Mental status examination continued to be generally unremarkable and the assessment continued to be chronic low grade depression and anxiety that is contributed to by stressor.  His Axis I diagnosis continued to be depression. 

VA treatment records from August 2010 to April 2011 reveal ongoing treatment for depression, with mental status examination generally shown to be unremarkable, without evidence of thought disturbance or psychosis.  The records also generally relate complaints of anxiety and worry related to financial problems and stress over his VA appeal.  They repeatedly reflect assessments of chronic low grade depression and anxiety contributed to by stressors, with diagnoses of depression repeatedly made.  

October 2011 VA records reveal persistent complaints regarding the continued denial of his claim and the ongoing claims process, as well as complaints regarding his limited income and financial circumstances.  Mental status examinations continued to be unremarkable with no evidence of disorganized thought content, and negative findings for suicidal or homicidal ideations or hallucinations.  

January 2012 records show continued frustration with the appeals process, and the Veteran described his lengthy attempt to have the VA recognize his psychiatric condition as a service-connected disability.  He expressed his feeling that the Navy was the cause of his illness and felt that something must have happened but he could not recall what happened.  He described himself as normal upon entering the service, but not when he came out.  He continued to complain about financial problems, and was also noted to have some issues with the upcoming holidays due to his finances.  His mental status examination continued to be unremarkable for any evidence of a major thought disorder or other significant psychiatric symptoms, and he continued to be diagnosed with depressive disorder NOS.  

The report of a September 2011 VA examination reflects an Axis II diagnosis of personality disorder NOS, with dependent, passive-aggressive and borderline traits and an Axis I diagnosis of dysthymic disorder.  As noted above, claims of service connection for these diagnoses were finally denied by the Board's August 2012 decision; thus, this decision will not further discuss the September 2011 VA examiner's opinion as it relates to these diagnoses.  

The examiner completed an extensive review of the claims file and mental status examination.  The examiner discussed inconsistencies in the Veteran's report of history for this exam as compared to the history reported elsewhere in the record.  This was noted in his pre-military history which he now reported a close relationship with his father and stepfather and his denial of any violence in the home.  He also indicated that he worked after school in high school and participated in Little League.  This differed greatly from the history elsewhere-particularly the history of having a dysfunctional family where fighting and drinking were commonplace as reported in August 1970.  The examiner noted the history that included his multiple suicide attempts, fighting in bars, substance abuse and his history reported in service, which included multiple disciplinary actions due to alcohol abuse and rebelliousness, and the findings of the Medical Board that summarized his Naval Career and found him unsuitable for retention.  The Veteran now reported that he had planned a twenty-year career in the Navy and that his plans were ruined when he was discharged.  The examiner compared this to the reports from his August 1970 hospitalization where he was noted to have felt indifferent about the future of his Naval career.  The examiner also noted the Veteran's post-service history of quitting jobs multiple times and his appearing puzzled and unable to relate this pattern of quitting to his lack of occupational success.  

In an August 2014 opinion, private psychiatrist, Dr. R.S.S., opined that the Veteran had a service-connected persistent depressive disorder under DSM-5.  To the extent Dr. R.S.S.'s opinion discusses dysthymia and personality disorder, those findings will not be discussed further.  Dr. R.S.S. discussed his review of the Veteran's STRs and noted that the Veteran had been followed by VA for depression with hospitalizations and outpatient care.  He stated that episodes of depression the Veteran had prior to service were in the category of temporary episodes of depression and not something meeting DSM criteria.  He concluded that the Veteran's diagnosis of depression, which manifested while on active duty and necessitated hospitalization and outpatient treatment, has persisted to the present day and continued to require treatment.  He opined that it was definitely connected to the Veteran's military service.  He explained that it was only on active duty when a definitive diagnosis of depression was made, that depression has persisted to the present, and that it was not and is not secondary to or caused by his personality disorder. 

In October 2014, a VA psychologist reviewed the Veteran's claims file and provided an addendum opinion to the September 2011 VA opinion.  The clinician specifically noted that she reviewed Dr. R.S.S.'s August 2014 opinion.  The clinician found that from 2005 to the present, the record included DSM diagnoses of persistent depressive disorder and depressive disorder NOS.  

Regarding the diagnosis of persistent depressive disorder, the clinician concluded it was less likely as not that it was causally related to the Veteran's military service.  She explained that there was no evidence in the record that the Veteran experienced a significant stressor while in service other than his own excessive alcohol consumption which resulted in behavioral problems and subsequent disciplinary action.  The examiner noted that the Veteran was hospitalized during service after making a suicidal gesture and that the diagnosis of anxiety reaction and depressive reaction by definition referred to an emotional response to an external situation.  She noted that the emotional response usually ended when an external situation was resolved and that at the time, external factors were disciplinary problems and excessive alcohol consumption.  She noted that the Veteran was never diagnosed with a chronic or prolonged depressive disorder and was found to be unfit for service due to an unstable personality disorder.  She further opined that it was more likely that the Veteran's current persistent depressive disorder diagnosis was causally related to maladaptive personality traits.  She explained that people with personality disorders often have depressive disorder which results from the impact that maladaptive personality traits have on all areas of the individual's life.

Regarding the diagnosis of depressive disorder NOS, the examiner noted that this DSM-IV diagnosis is given for symptoms characteristic of depressive disorder that do not meet the full criteria for any of the disorders in the depressive category.  She concluded it was less likely than not that depressive disorder NOS was related to the Veteran's military service.  She indicated that her rationale was the same as for the diagnosis of persistent depressive disorder and concluded that persistent depressive disorder was a more accurate diagnosis based on the Veteran's current symptoms.

The Board places substantial weight of probative value on the October 2014 VA clinician's opinion regarding the etiology of current diagnoses of depressive disorder, NOS and persistent depressive disorder.  The VA clinician's opinion describes the disabilities in sufficient detail and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence, including the Veteran's STRs, VA treatment records, the Veteran's history, and the August 2014 opinion from Dr. R.S.S., were considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  She provided a clear rationale for her opinion that persistent depressive disorder and depressive disorder, NOS were causally related to the Veteran's maladaptive personality traits, rather than to the Veteran's service.  As noted, the claim of service connection for a personality disorder has been finally denied.  Therefore, service connection for persistent depressive disorder and depressive disorder, NOS as secondary to the Veteran's personality disorder is not warranted.  The law specifically precludes service connection for a disability resulting from a personality disorder.  38 C.F.R. § 4.127.  Although these conditions could be superimposed on the Veteran's personality disorder, there would still need to be an indication that they were related to the Veteran's service.  The Board finds that the October 2014 VA opinion provides persuasive evidence of a conclusion that these disabilities are not related to the Veteran's service.  

The Board places less weight of probative value on Dr. R.S.S.'s August 2014 opinion regarding persistent depressive disorder.  This opinion concludes that there was a definitive diagnosis of depression in service which has persisted to the present and that depression was not secondary to a personality disorder.  Although Dr. R.S.S.'s opinion reflects he reviewed pertinent records, the Board places more weight of probative value on the October 2014 VA clinician's opinion that explains that the depressive reaction diagnosis in service did not reflect a diagnosis of chronic or prolonged depressive disorder, as indicated by Dr. R.S.S.  She explained that depressive reaction was a reaction to external factors, including alcohol abuse and disciplinary problems and resolved when these external factors were removed.  Her conclusions are further supported by the fact that the Veteran did not seek any mental health treatment until nine years after service, in 1979, which is contrary to Dr. R.S.S.'s indication that depression had persisted since service.  Notably, the October 2014 clinician noted that she considered Dr. R.S.S.'s opinion in her review of the Veteran's claims file; thus, she took into account his opinion before reaching a contrary conclusion.  

The Board has also considered the Veteran's lay statements alleging that his current psychiatric disorder is related to his in-service treatment.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent to describe the symptoms he experienced during and since service, diagnosing and determining the etiology of a psychiatric disorder is a medical issue that is complex in nature.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is not competent to make a diagnosis or to provide a medical etiology opinion for his symptoms, he is certainly competent to discuss his symptoms.  Moreover, his competent reports of his symptoms may later be used by a medical professional to support a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must determine whether the Veteran's reports are credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board must consider both the competency and credibility of the Veteran's reported medical history, especially given that the treating VA medical providers relied on that history in treating and diagnosing the Veteran.

Here, the Board finds that the Veteran's reports are not credible.  The September 2011 VA examiner pointed out the Veteran's credibility issues when she described the Veteran as providing very inconsistent histories, particularly as it related to his pre-service history of family relationships which was described as dysfunctional in the STRs, but as normal and loving in the history he provided to the September 2011 examiner.  Other inconsistencies were also noted to include about his now claiming he had planned a twenty-year career in the Navy, as compared to the indifference to his career reported in the August 1970 hospital record.  Further, VA treatment records reflect that the Veteran was not a good historian, as he specifically indicated on several occasions that he could not recall what happened in service.  See, e.g., February 2010 and January 2012 VA treatment records.  Therefore, the Board places no weight of probative value on the Veteran's statements, including as reported in his VA treatment records.

The Board concludes that a preponderance of the evidence is against a finding that service connection for an acquired psychiatric disorder (other than a personality disorder and dysthymia) is warranted.  Therefore, the benefit of the doubt doctrine is not for consideration and the claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder (other than a personality disorder and dysthymia) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


